Boyers, J.,
dissents, and votes to affirm the order appealed from, with the following memorandum, in which Thompson, J., concurs: A parent’s obligation to a child is founded upon a substantial duty that requires affirmative performance (see Matter of Joseph LL, 63 NY2d 1014, affg 97 AD2d 263). Given such duty, I would hold that the record in this case discloses sufficient evidence upon which to affirm the Surrogate’s finding that the appellant natural father has in fact abandoned all obligations and responsibilities of parenthood, and accordingly, his consent to adoption is not necessary (see Domestic Relations Law, § 111, subd 2).
The Surrogate’s finding that appellant has neither seen nor spoken to his now 10-year-old daughter since June, 1980, and that for a period of two years made no effort to inquire about his daughter at her school or with her family doctor is sufficient, under the particular circumstances of this case, to justify a finding of abandonment (see Matter of Corey L v Martin L, 45 NY2d 383, 389).
*637The only explanation offered by appellant for his failure to exercise his right of visitation was that in the spring of 1980, he heard that his former wife, with whom their child resided, was terminally ill with cancer and he “thought it best to stay away from her”. As the Surrogate observed, “[t]his reaction makes no sense”. A concerned father would undoubtedly have recognized that given such tragic circumstances, his daughter would more than ever need the moral and psychological support of his presence. Further, the record is bereft of proof that after June, 1980 appellant was prevented from seeing his daughter or that his former wife had moved or secreted the child at a location unknown to him. Indeed, to the contrary, the evidence reveals that until her death, appellant’s former wife and child resided in the same apartment which had served as the family home before the parents’ divorce.
ít is beyond cavil that where “close issues of fact are presented, the Surrogate’s appraisals of credibility and resolution of those issues are entitled to great weight on appeal” (Matter of Anonymous, 81 AD2d 865, 866; Matter of Gloria S. v Richard B., 80 AD2d 72, 76; Matter of Gardner v Roddy, 71 AD2d 1040, 1041; Tomaino v Tomaino, 68 AD2d 267, 269), and in my view, the Surrogate’s finding that appellant abandoned the child was not against the weight of the evidence (see Matter of Anonymous, supra).
Appellant would persuade this court that his payment of $25 per week for support sufficed to constitute substantial communication under section 111 (subd 6, par [d]) of the Domestic Relations Law. I cannot agree. The Legislature, in enacting paragraph (d) of subdivision 6 of section 111 of the Domestic Relations Law, could not have intended that a father who is literally dragged to the support table, and who violates several orders requiring the payment of a fair and reasonable sum, has thereby established substantial communication (see Matter of Michael E.J., 84 AD2d 816). Here, the record reveals that appellant was held in contempt on several occasions, both prior to 1978 and thereafter, for his failure to comply with court orders of support. In fact, he has continuously ignored this court’s orders of support and the mere fact that he has paid a sum of his own choosing instead cannot be deemed a substantial communication under the circumstances (see Matter of Michael E.J., supra).
Appellant’s complete failure to exercise his right of visitation during the two years prior to commencement of the instant proceeding, a most critical period for his child, along with the other evidence adduced at the hearing, clearly and convincingly *638evidenced an intent to forego all parental rights and obligations and constituted “a withholding of interest, presence, affection, care and support” (Matter of Corey L v Martin L, 45 NY2d 383, 391, supra). Accordingly, I concur with the Surrogate’s finding , that appellant abandoned the child within the meaning of section 111 of the Domestic Relations Law.